 GERLACH MEAT CO.559Gerlach Meat Company,Inc.andAmalgamated MeatCutters&ButcherWorkmen of North America,AFL-CIO,Petitioner.Case 15-RC-4600August 9, 1971DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn April 20,197 1, the Regional Director for Region15 issued his Decision and Order in the above-entitledproceeding, in which he dismissed the petition aspremature. Thereafter, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations,as amended, the Petitioner filed atimely request for review, contending that the Region-alDirector departed from officially reported Boardprecedent by not directing an immediate election. TheEmployer filed opposition. By telegraphic order datedMay 25, 1971, the National Labor Relations Boardgranted the request for review. Thereafter, theEmployer filed a Motion for Reconsideration ofOrder Granting Petitioner's Request for Review i anda brief on the merits.Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the entire record in thiscase includingthe briefs of the parties with respect tothe issuesunder review and makes the followingfindings:In itspetition, the Petitioner seeks to represent aunit of-all-warehouse employees, truckdrivers, meatcutters,meat handlers and plant clerical employeesemployed at the Employer's Shreveport, Louisiana,plant. The Regional Director, in agreement with theEmployer, dismissed the petition on the ground that"the present complement of employees is not asubstantialand representative complement of thetotal anticipated work force to be employed within theforeseeable future." We disagree.Since 1948, the Employer has been in the business ofbuying prime cuts of fresh meat and selling them inportionsizecuts to hotels, restaurants, drive-ins, andother institutions. In 1968, the Employer beganformulating plans to expand its product line toincludecooked, prepared foods. To this end, theEmployer has installed additional- drains, freezers,floors, walls, lighting, and rails, It also expanded itsplant facility from 4,000 square feet to 8,000 squarefeet and plans to expand an additional 2,000 squarefeet in February 1972. In February 1970,.the UnitedStatesDepartment of Agriculture approved theEmployer's application to go into, the cooked foodfield.On March 30, 1971, the date of the hearing in thiscase,theEmployer . was operating , ones shift andemployed a meatcutter, five meat handlers, a meatboner and handler, a warehouseman, three truckdri-vers, and two shipping clerks. There were 13 vacantjob classifications.According to its schedule, byDecember 31, 1971, the Employer will have employed31 employees occupying 12 job classifications and byDecember 31, 1972, it will be operating on a two-shiftbasis with 57 employees filling all 19 job classifica-tions.In concluding that the present complement was notsubstantial and representative of the anticipated workforce ; in'the foreseeable future,, the Regional Directorapparently was measuring the present work forceagainst the anticipated complement as of December31,1972.However, in our opinion, an expansion asanticipated almost 2 years after the hearing herein istoo remote and speculative to form a basis for denyingpresent employees an opportunity to select a bargain-ing representative. Rather, we regard the expansioncontemplated by December 31,1971,to be a morerealistic date for measuring the substantiality of thepresent force.2As of the hearing date, the Employer's work forceconstituted 35 percent of the complement working in50 percent of the classifications projected by it for thenext 9 months. We find that the present complementissubstantial and representative of those to beemployed in the near future.Accordingly,we find that a question affectingcommerce exists concerning the representation ofcertain employees of the Employer within the mean-ing of Section 9(c)(1) and Section 2(6) and (7) of theAct and that the following employees of the Employerconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All warehouse employees, truckdrivers, meatcutters,meat handlers and plant clerical employ-ees employed at Employer's Shreveport, Louisia-na, plant, excluding all office clerical employees,guards and supervisors as defined in the Act .33Consistentwiththis Decision,this motionis hereby denied.Contrary to the Employer,we find that the truckdrivers have a2 See, for example,GenevaForge,Inc.,114NLRB 1295, 1297.community of interest with theotheremployeesand theyare therefore3 In agreement with the Regional Director,we find that Bill Baker andincluded in the unit.See, e.g.,Marks Oxygen Company of Alabama,147Malcolm Ernest,categorized in the record as shipping clerks,areNLRB 228.supervisors and therefore excluded from the unit.192 NLRB No. 86 560DECISIONSOF NATIONAL LABOR RELATIONS BOARD[Direction of Election4 °omitted from publication.]+. In order to assure that all eligible voters may have the opportunity toby the Employer with the Regional Director for Region 15 within7 days ofbe informed of the issues in the exercise of their statutory right to vote, allthe date of thisDecisionon, Review,and Direction of Election. Theparties to the election should have access to a' list of voters and theirRegional Director shall make the list available to'all parties to the election.addresseswhichmay be used to communicate with them.ExcelsiorNo extension of time to file this list shall be granted by the RegionalUnderwear Inc.,156 NLRB11236;N,L.R.B. v.Wyman-Gordon Co,394 U.S.Director except in extraordinary circumstances.Failure to comply with this759.'Accordingly, it is hereby directed that an election eligibility list,requirement shall ,be grounds for setting aside the election.containing+the names and addresses of all the eligible voters, must be -filed